Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 02/27/2020, which is a continuation of application PCT/KR2017/009398, filed on 08/29/2017, in which claims 1-18 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 02/27/2020 and 02/11/2021.

Drawings

The Examiner contends that the drawings submitted on 02/27/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2015/0334411) in view of Zhao (US 2014/0211842).

As to claim 1, Yamamoto teaches a video call method comprising:
generating a base layer having a first picture quality with respect to an entire portion of a captured image ([0108]-[0139]);

generating an upper layer having a second picture quality that is higher than the first picture quality with respect to a portion of the captured image ([0108]-[0139]);

encoding each of the base layer and the upper layer ([0108]-[0139]);

and transmitting the encoded base layer and the encoded upper layer to a counterpart terminal of a video call ([0108]-[0139]; also see [0687]-[0715]).

Yamamoto does not teach generating an upper layer with respect to a partial portion of the captured image; and transmitting position information of the upper layer in the captured image to a counterpart terminal of a video call.

However, Zhao teaches generating image information with respect to a partial portion of a captured image; and transmitting position information of the partial portion of the captured image ([0017]-[0021], [0047]-[0064], and [0070]-[0085]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamamoto’s system with Zhao’s system to show generating an upper layer with respect to a partial portion of the captured image; and transmitting position information of the upper layer in the captured image to a counterpart terminal of a video call. In Zhao’s disclosure, 

As to claim 7, the combination of Yamamoto and Zhao teaches a non-transitory computer-readable storage medium storing instructions that are executable by a processor to cause the processor to perform the video call method of claim 1 (see rejection for claim 1).

As to claim 13, Yamamoto teaches a non-transitory computer-readable storage medium storing instructions that are executable by a processor to cause the processor to perform a video call method comprising:

receiving data encoded for each of a base layer and an upper layer of a captured image of the upper layer in the captured image ([0108]-[0139]);

decoding the data into the base layer and the upper layer, the base layer having a first picture quality with respect to an entire portion of the captured image, and the upper layer having a second picture quality that is higher than the first picture quality with respect to a portion of the captured image ([0108]-[0139]);

and reconstructing the captured image to have a picture quality that is higher than the first picture quality with respect to the captured image by merging the upper layer with the base layer ([0108]-[0139]).

Yamamoto does not teach receiving position information of the upper layer in the captured image; and the upper layer having a second picture quality with respect to a partial portion of the captured image; and reconstructing the captured image to have a picture quality that is higher than the first picture quality with respect to the partial portion of the captured image by merging the upper layer with the base layer based on the position information.

However, Zhao teaches generating image information with respect to a partial portion of a captured image; and transmitting position information of the partial portion of the captured image ([0017]-[0021], [0047]-[0064], and [0070]-[0085]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamamoto’s system with Zhao’s system to show receiving position information of the upper layer in the captured image; and the upper layer having a second picture quality with respect to a partial portion of the captured image; and reconstructing the captured image to have a picture quality that is higher than the first picture quality with respect to the partial portion of the captured image by merging the upper layer with the base layer based on the position information. In Zhao’s disclosure, robustness is adapted to subjective importance within a frame. LARDO-type tools (encoding relative to confirmed references, intra blocks, etc.) can be applied with spatial selectivity. For example, a region of interest (ROI) within a frame may be determined at the encoder side, and a greater robustness 

As to claim 16, Yamamoto teaches an electronic device for preforming a video call, the electronic device comprising:

a memory storing instructions; and a processor that is configured to execute the instructions stored in the memory to ([0108]-[0139]):

capture an image of a user; generate a base layer which comprises an entire portion of the image and to which a first quality weight is assigned ([0108]-[0139]);

generate an upper layer which comprises a portion of the image, and to which a second quality weight is assigned ([0108]-[0139]);



Yamamoto does not teach recognizing a target object from the image; generating an upper layer which comprises a partial portion of the image comprising the target object; generating position information that indicates a position of the upper layer in the image; and transmitting the position information to a counterpart electronic device to enable the counterpart electronic device to reconstruct the image based on the position information.

However, Zhao teaches generating image information with respect to a partial portion of a captured image; and transmitting position information of the partial portion of the captured image ([0017]-[0021], [0047]-[0064], and [0070]-[0085]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamamoto’s system with Zhao’s system to show recognizing a target object from the image; generating an upper layer which comprises a partial portion of the image comprising the target object; generating position information that indicates a position of the upper layer in the image; and transmitting the position information to a counterpart electronic device to enable the counterpart electronic device to reconstruct the image based on the position information. In Zhao’s disclosure, robustness is adapted to subjective importance within a frame. LARDO-type tools (encoding relative to confirmed references, intra blocks, etc.) can be applied with spatial selectivity. For example, a region of interest (ROI) within a frame may be determined at the encoder side, and a greater robustness may be given to blocks or macroblocks being encoded within the region of interest than those outside (e.g. in a LARDO optimization, a greater weighting against distortion is given to macroblocks in the ROI at the expense of higher bitrate, whereas outside the ROI fewer bits are spent). Extending this idea, LARDO-type tools can be applied with spatial selectivity in a continuous manner (e.g. proportional to spatial distortion sensitivity). For example a perceptual sensitivity map may be determined in which 

As to claim 2, the combination of Yamamoto and Zhao teaches wherein the counterpart terminal of the video call is configured to decode the base layer and the upper layer and reconstruct the captured by merging the upper layer with the base layer based on the position information (Yamamoto; [0108]-[0139]; also see [0687]-[0715]; Zhao; [0017]-[0021], [0047]-[0064], and [0070]-[0085]).

As to claim 3, the combination of Yamamoto and Zhao teaches assigning a first quality weight to pixels located in the partial portion of the captured image, and assigning a second quality weight that is different from the first quality weight to pixels in a remaining portion of the captured image other than the partial portion (Zhao; [0017]-[0021], [0047]-[0064], and [0070]-[0085]).

As to claim 4, the combination of Yamamoto and Zhao teaches determining the second picture quality of the upper layer based on the first quality weight (Yamamoto; [0108]-[0139]; Zhao; [0017]-[0021], [0047]-[0064], and [0070]-[0085]).

As to claim 8, the combination of Yamamoto and Zhao teaches wherein the counterpart terminal of the video call is configured to decode the base layer and the upper layer, and reconstruct the captured 

As to claim 9, the combination of Yamamoto and Zhao teaches wherein the video call method further comprises assigning a first quality weight to pixels located in the partial portion of the captured image, and assigning a second quality weight to pixels in the captured image other than the partial portion, the first quality weight being different from the second quality weight (Zhao; [0017]-[0021], [0047]-[0064], and [0070]-[0085]).

As to claim 10, the combination of Yamamoto and Zhao teaches wherein the video call method further comprises determining the second picture quality of the upper layer based on the first quality weight (Yamamoto; [0108]-[0139]; Zhao; [0017]-[0021], [0047]-[0064], and [0070]-[0085]).

As to claim 14, the combination of Yamamoto and Zhao teaches wherein a transmission side of a video call is configured to generate and encode each of the base layer and the upper layer, and transmit the encoded base layer, the encoded upper layer, and the position information of the upper layer to a receiving side of the video call comprising the processor (Yamamoto; [0108]-[0139]; also see [0687]-[0715]; Zhao; [0017]-[0021], [0047]-[0064], and [0070]-[0085]).

As to claim 15, the combination of Yamamoto and Zhao teaches wherein the encoded data comprises a first quality weight assigned to pixels located in the partial portion of the captured image, and a second quality weight assigned to pixels located in a remaining portion of the captured image other than the partial portion, and wherein the first quality weight is different from the second quality weight (Zhao; [0017]-[0021], [0047]-[0064], and [0070]-[0085]).

As to claim 17, Yamamoto further teaches wherein the first quality weight corresponds to a first picture quality and the second quality weight corresponds to a second picture quality that is higher than the first picture quality ([0108]-[0139]).

As to claim 18, the combination of Yamamoto and Zhao teaches wherein the position information indicates coordinates of pixels in the image at which the base layer is positioned (Yamamoto; [0108]-[0139]; Zhao; [0017]-[0021], [0047]-[0064], and [0070]-[0085]).

Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zhao and further in view of Peng (US 2014/0355671).

As to claims 5 and 11, the combination of Yamamoto and Zhao does not teach providing a user interface through which an object in the captured image is selectable or a region in the captured image is settable, wherein the partial portion of the captured image comprises a portion corresponding to the object or the region.

However, Peng teaches providing a user interface through which an object in the captured image is selectable or a region in the captured image is settable, wherein the partial portion of the captured image comprises a portion corresponding to the object or the region ([0023], [0027]-[0028], [0037], [0039], [0056], [0098], and [0102]-[0103]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamamoto’s system and Zhao’s system with Peng’s system in order to provide bit-rate control for video coding using object-of-interest data (Peng; [0018]).

As to claims 6 and 12, the combination of Yamamoto and Zhao does not teach identifying at least one of a terminal capability of the counterpart terminal of the video call and a state of a network between a terminal and the counterpart terminal; and determining at least one of a number of layers to be forwarded to the counterpart terminal and the second picture quality of the upper layer based on the at least one of the terminal capability of the counterpart terminal and the state of the network.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamamoto’s system and Zhao’s system with Peng’s system in order to provide bit-rate control for video coding using object-of-interest data (Peng; [0018]).

Claims 5, 6, 11, and 12 are further rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Zhao and further in view of Barkley (US 2008/0068446).

As to claims 5 and 11, the combination of Yamamoto and Zhao does not teach providing a user interface through which an object in the captured image is selectable or a region in the captured image is settable, wherein the partial portion of the captured image comprises a portion corresponding to the object or the region.

However, Barkley teaches providing a user interface through which an object in the captured image is selectable or a region in the captured image is settable, wherein the partial portion of the captured image comprises a portion corresponding to the object or the region ([0005]-[0006], [0039], [0065]-[0068], [0078]-[0081], and [0137]-[0140]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamamoto’s system and Zhao’s system with Barkley’s system in order to provide adaptive scheduling techniques for a multimedia conference call. When a new dominant or active speaker starts talking from a given sending client terminal, a conferencing server or AVMCU may send a key 

As to claims 6 and 12, the combination of Yamamoto and Zhao does not teach identifying at least one of a terminal capability of the counterpart terminal of the video call and a state of a network between a terminal and the counterpart terminal; and determining at least one of a number of layers to be forwarded to the counterpart terminal and the second picture quality of the upper layer based on the at least one of the terminal capability of the counterpart terminal and the state of the network.

However, Barkley teaches identifying at least one of a terminal capability of the counterpart terminal of the video call and a state of a network between a terminal and the counterpart terminal; and determining at least one of a number of layers to be forwarded to the counterpart terminal and the second picture quality of the upper layer based on the at least one of the terminal capability of the counterpart terminal and the state of the network ([0005]-[0006], [0039], [0065]-[0068], [0078]-[0081], and [0137]-[0140]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamamoto’s system and Zhao’s system with Barkley’s system in order to provide adaptive scheduling techniques for a multimedia conference call. When a new dominant or active speaker starts talking from a given sending client terminal, a conferencing server or AVMCU may send a key frame request for a new video key frame so any receiving client terminals can start rendering a display object with the new dominant speaker. A key frame, however, is relatively large and therefore takes a greater amount of time to transmit relative to other video frames. As a result, video latency is higher and it takes several seconds before the participant can see the new dominant speaker. Various embodiments may solve these and other problems using an adaptive scheduling module. The adaptive scheduling module may be arranged to allow adaptive scheduling of the transmission of the video layers in time on behalf of another device, such as a sending client terminal. As a result, response time may be improved when a dominant or active speaker starts talking and sending his/her video. The lower video layers are transmitted first and additional layers are gradually transmitted to improve the video quality over time. In this manner, a visual composition may be rendered which smoothly transitions from one spatial or temporal resolution to a finer one when a new dominant speaker begins speaking, thereby activating a switch in display objects to show video information for the new dominant speaker. Adaptively scheduling the transmission of video layers may reduce flicker, blanking, and other side effects introduced by the transition between dominant speakers and corresponding display objects in the visual composition (Barkley; [0026]-[0027]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482